Judge McClellan
delivered the opinion of the court:
The appellants assign some six different grounds of error upon which they ask a reversal of the decree made by the court below, only one of which this court deems it necessary to consider, and that is the first, which is that the complainant had no such case as entitled it to relief in a court of equity against them or either of them. There is nothing alleged by appellants against the mortgage, its execution, its record, or that the mortgage debt was actually due and •owing. The only question for this court to consider is the validity of the tax sale made by GTeo. A. Patton, on the 5th day of May, 1884, of the billiard table embraced in said mortgage and under an assessment for State and county taxes for the year 1883. This assessment, as appears from *287the bill and answers, was made for the year 1883, and upon the table and fixtures embraced in the mortgage alone and upon no other property of said J. M. McNiel, the mortgagor. It was assessed as the property of said McNiel. But it does not appear at what valuation the carom table and fixtures were assessed for the year 1883. Neither the bill nor answers furnish definite information upon this point, and therefore this court is unable to determine whether the amount given as asses'sed as State and county taxes for the year 1883, under which the property was sold, was excessive, illegal and improper, or not. The answers of Patton and Pierce are responsive to the allegations of the bill upon all the points in regard to fraud, collusion and the purchase of the property on the joint account of Patton, the Collector of Revenue, and Pierce. -The case was heard upon the bill, answers and general replication. The equities of the bill are denied by the responsive answers of the defendants, and the court below erred in giving relief to the complainant.
The decree of the court below is reversed and the cause remanded, with instructions to dismiss the bill as to Patton and Pierce, unless the complainant makes application to amend the same.